                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                      TAMPA DIVISION

UNITED STATES OF AMERICA

v.                                                                   Case No.: 8:18-cr-460-T-02AEP

JOSEPH DAVID CALTAGIRONE


                               ACCEPTANCE OF PLEA OF GUILTY
                                AND ADJUDICATION OF GUILT

        The defendant, Joseph David Caltagirone, entered a plea of guilty to Count One of the Information

before Magistrate Judge Anthony E. Porcelli on December 10, 2018. The Magistrate Judge issued a Report

and Recommendation in which he recommended the plea of guilty be accepted and that the defendant be

adjudged guilty and have sentence imposed accordingly.

        ACCORDINGLY, IT IS ORDERED AND ADJUDGED:

        1.      That the Magistrate Judge’s Report and Recommendation be adopted and confirmed and

                made a part hereof.

        2.      That the defendant, Joseph David Caltagirone, be adjudicated guilty as to Count One of the

                Information.

        3.      That sentencing be scheduled for March 21, 2019, at 2:00 PM. Counsel are reminded

                of the requirement to contact the Courtroom Deputy if this hearing is anticipated to

                take longer than thirty (30) minutes.

        DONE and ORDERED in Tampa, Florida 26th day of December, 2018.




Copies to:      Counsel of Record
                U.S. Pretrial Services
                U.S. Probation Office
                U.S. Marshal Service
